DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-8 and 16-20 (9-15 withdrawn) are pending and presented for examination. Claims 1 and 16 were amended via the instant response dated 8 February 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 8 February 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-8 and 16-20 under 35 U.S.C. 102(a)(1) over Kawakami, 2 and 16-18 under 35 U.S.C. 103 over Kawakami, and 19 and 20 under 35 U.S.C> 103 over Kawakami are all WITHDRAWN over the instant amendment as Kawakami requires usage of a catalyst.

Response to Amendment
The Declaration under 37 C.F.R. 1.132 dated 8 February 2022 to Moore (hereinafter, “Moore Declaration at __”) is acknowledged and entered.
The Moore Declaration sets forth support for the instant amendment of “without use of a dedicated catalyst” via citing to [003] and [0004] of the instant specification. The main assertion in these paragraphs is that “Conventionally grown nanotubes contain metal particles and particularly left-over iron catalyst. Recent work at Rice University showed that the presence of contaminants, such as iron, may produce carbon nanotubes without metal contamination, or with low metal contamination” (emphasis added). This is construed as “less than 0.5%” (Instant Specification at [0042]).
 Combined model for growing mechanism of carbon nanotubes using HFCVD: effect of temperature and molecule gas diffusion” to Hong et al., discloses production of CNTs with <0.5% metal catalysts via hot filament CVD (Hong at 3565 L col). “Over 99.6 wt%-pure, sub-millimeter-long carbon nanotubes realized by fluidized-bed with careful control of the catalyst and carbon feeds” to Chen et al., discloses production of 0.4% contaminated CNTs via water vapor added during CVD. “Preparation of carbon nanospheres by non-catalytic chemical vapor deposition and their formation mechanism” to Zhang et al., discloses non-catalytic growth of fullerenes in natural gas (but at lower temperature/pressure). Lastly, “Catalyst free growth of a carbon nanotube–alumina composite structure” to Schneider et al., discloses CNT growth in anodic aluminum without a dedicated catalyst. These methods show alternative ways to produce little to no catalyst contamination which involve catalyst usage. Also, “Nanoscale Zirconia as a Nonmetallic Catalyst for Graphitization of Carbon and Growth of Single- and Multiwall Carbon Nanotubes” to Steiner et al. sets forth a method of nanotube production via a non-metal catalyst, the instant specification does not detail a rationale to use a non-metal catalyst therein as in event of arguendo, even if metal catalyst exclusion is support, exclusion of non-metallic catalyst is not.
Per MPEP 2173.05(i), a negative limitation may be supported “[i]f alternative elements are positively recited in the specification, they may be explicitly excluded in the claims”, however the instant specification does not set forth any alternatives (i.e., an example using and one not using a catalyst). Nor vis a vis alternative embodiments and there is ample ways to produce low to no metal contaminants with other methods such that even if a catalyst is used, contamination can be avoided/minimized such that there is not necessarily an advantage/disadvantage situation at hand.
Paragraph [0021] of the Instant Specification is germane to this discussion as it states in part “By using higher pressure than the conventional methods, the carbon nanotubes are grown at a faster rate, e.g., within 3 to 5 minutes. In some embodiments, pressure may be set between 3000 to 5000 psi. Also, by using lower temperature, the carbon nanotubes may include fewer impurities than those grown using conventional methods.” As such, it is not the lack of a catalyst that is seen as being that which results in little to no contamination, but the usage of such a high pressure at such a low temperature. As such, there is doubt as to the mechanism at hand that results in formation versus if a catalyst was used with the claimed temperature and pressures. Accordingly, it does not appear that the instant specification has fully set forth “a reason to exclude the relevant limitation” (See Santarus and the University of Missouri v. Par Pharma (Fed. Cir. 2012)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 and 16-20 (2-8 and 17-20 owing to their dependency upon rejected base claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The addition of “without use of a dedicated catalyst” lacks sufficient support in the instant specification. This is a new matter rejection.

Allowable Subject Matter
Absent the rejection of claims 1 and 16 under 35 U.S.C. 112(a) (and those claims dependent thereon), the instant claims would be allowable as none of the cited prior art either alone or in combination discloses a dedicated catalyst free process for CVD of methane at the claimed temperatures and pressures for reasons of record.

Conclusion
Claims 1-8 and 16-20 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759